department of the treasury tax_exempt_and_government_entities_division number release date org address uil internal_revenue_service causeway street room boston ma date taxpayer_identification_number form tax_year s ended person to contact id number contact numbers telephone fax certified mail - return receipt requested dear we have enclosed a copy of our report of examination explaining why we believe an adjustment of your organization's exempt status is necessary if you do not agree with our position you may appeal your case the enclosed publication the examination process explains how to appeal an internal_revenue_service irs decision publication also includes information on your rights as a taxpayer and the irs collection process if you request a conference we will forward your written_statement of protest to the appeals_office and they will contact you enclosed for your convenience an envelope is if you and appeals do not agree on some or all of the issues after your appeals_conference or if you do not request an appeals_conference you may file suit in united_states tax_court the united_states court of federal claims or united_states district_court after satisfying procedural and jurisdictional requirements as described in publication letter catalog number 34801v you may also request that we refer this matter for technical_advice as explained in publication exempt_organization appeal procedures for unagreed issues determination_letter is issued to you based on technical_advice no further administrative appeal is available to you within the irs on the issue that was the subject of the technical_advice ifa if we do not hear from you within days from the date of this letter we if you accept our findings please sign and return the enclosed form_6018 consent to proposed adverse action we will then send you a final letter modifying or revoking exempt status will process your case on the basis of the recommendations shown in the report of in that event you will be required to file examination and this letter will become final federal_income_tax returns for the tax period s shown above file these returns with the ogden service_center within days from the date of this letter unless a request for an extension of time is granted file returns for later tax years with the appropriate service_center indicated in the instructions for those returns you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at if you have any questions please call the contact person at the telephone number shown in the heading of this letter the most convenient time to call if we need to contact you if you write please provide a telephone number and letter catalog number 34801v thank you for your cooperation sincerely marsha a ramirez director eo examinations enclosures publication publication form_6018 report of examination envelope letter catalog number 34801v form_886 a name of taxpayer explanation of items schedule no or exhibit year period ended department of the treasury - internal_revenue_service 20xx12 org legend org - organization name church co-1 - company xx - date country - country church - issue sec_1 should the tax exempt status of a c members only organization which operates a bar be revoked would the organization qualify under an alternate section of the irc such a sec_501 as a social_club or c or c as a fraternal_organization operating_under_the_lodge_system explanation of facts the organization listed above received exemption in as a membership_organization described in c of the code according to its articles of incorporation the primary purpose of the organization is to establish and maintain a place for reading rooms and social meetings membership is open to men of country descent over the age of who are members of a church per a charter located on the wall of the function hall prior to receiving its individual exemption under c the organization was a subordinate to a national organization the co-1 benefits of membership with org include use of the organization’s bar and function hall death sick benefits and life_insurance life_insurance is offered through the co-1 co-1 org directs any fees received from members regarding the life_insurance to co-1 and does not record the transaction in their financial records revenue and expenses of the organization are mainly associated with the operation of the bar with of its revenue generated through bar sales and from video games located in the bar area hall rentals to the public provided only dollar_figure of revenue for 20xx it is unclear how much income is derived from non-member bar sales as separate records are not kept the organization donates dollar_figure of its income to local schools and charitable organizations all other expenses are associated with general administration and the operation of the bar issue should the tax exempt status of a c members only organization which operates a bar be revoked law form 886-a crev department of the treasury - internal_revenue_service page -1- form_886 a name of taxpayer explanation of items schedule no or exhibit year period ended department of the treasury - internal_revenue_service 20xx12 org sec_501 of the code provides in part for the exemption from federal_income_tax of civic leagues or organizations not organized for profit but operated exclusively for the promotion of social welfare sec_1_501_c_4_-1 of the regulations states that an organization is operated exclusively for the promotion of social welfare if it is primarily engaged in promoting in some way the common good and general welfare of the people of the community an organization embraced within this section is one which is operated primarily for the purpose of bringing about civic betterment and social improvements revrul_66_179 1966_1_cb_139 states that social activities for the benefit pleasure and recreation of members do not preclude exemption under sec_501 of the code however sec_1_501_c_4_-1 of the regulations provides that an organization will not qualify for exemption as a civic organization described in sec_501 of the code if its primary activity is the operation of a social_club taxpayer’s position during the original exit interview reasons for revocation were discussed with the chairman president the organization was in agreement that they no longer qualify for exemption under c of the code the form 6018-a is being requested to document their position government’s position based on the facts of the examination the organization does not qualify for exemption under c of the code as the operation of a members only bar is not promoting the common good and general welfare of the community revrul_66_179 states that although social activities for members will not preclude exemption the operation of a social_club as the primary activity will although a portion of their revenue is donated to community organizations the primary activity remains the operation of the bar conclusion based on the reasons stated above the organization does not qualify for exemption under c of the internal_revenue_code and its exemption should be revoked issue would the organization qualify under an alternate section of the irc such a sec_501 as a social_club or c or c as a fraternal_organization operating_under_the_lodge_system law sec_501 of the code provides for the exemption from federal_income_tax of clubs organized for pleasure recreation and other non-profitable purposes substantially_all of the form 886-acrev department of the treasury - internal_revenue_service page -2- form_886 a name of taxpayer explanation of items schedule no or exhibit year period ended department of the treasury - internal_revenue_service 20xx12 org activities of which are for such purposes and no part of the net_earnings of which inures to the benefit of any private shareholder public law 1976_2_cb_596 provides that a social_club may receive up to percent of its gross_receipts including investment_income from sources outside its membership without losing exemption within thi sec_35 percent amount not more than percent of the gross_receipts should be derived from the use of a social club's facilities or services by the general_public this means that an exempt social_club may receive up to percent of its gross_receipts from a combination of investment_income and receipts from nonmembers so long as the latter do not represent more than percent of the total receipts 23_tc_1017 states that the payment of sick and death_benefits is not a function of a social_club exempt under c sec_501 of the code provides for the exemption from federal_income_tax of fraternal organizations operated under the lodge_system who provide payment of sick death life or other_benefits to their members sec_501 -1 a states that a fraternal beneficiary society is exempt from tax only if operated under the lodge_system or for the exclusive benefit of the members so operating operating_under_the_lodge_system means carrying on its activities under a form of organization that comprises local branches chartered by a parent organization and largely self-governing called lodges chapters or the like in order to be exempt it is also necessary that the society have an established system for the payment to its members or their dependents of life sick accident or other_benefits revrul_63_190 1963_2_cb_212 states that a nonprofit organization not operated under the lodge_system which maintains a social_club for members and also provides sick and death_benefits for members does not qualify for exemption as a social_club under sec_501 a civic league under sec_501 or a fraternal beneficiary society under sec_501 taxpayer’s position during the original exit interview the reasons the organization would not qualify under a different subsection were discussed with the chairman president the organization was in agreement that their activities were not within the scope of another subsection government’s position based on the facts of the examination the organization does not qualify under c c or c of the internal_revenue_code basis for revocation under c is discussed in issue the organization does not qualify for c as they offer death_benefits to its members the organization does not keep separate records of its non-member bar sales so form 886-acrev department of the treasury - internal_revenue_service page -3- department of the treasury - internal_revenue_service explanation of items form_886 a name of taxpayer org schedule no or exhibit year period ended 20xx12 its eligibility for c based on the non-member income limit could not be determined the organization is not operated under a lodge_system and therefore is not a fraternal_organization as described in c of the code conclusion based on the reasons stated above the organization does not qualify for exemption under c c or c of the code form 886-arev department of the treasury - internal_revenue_service page -4-
